Citation Nr: 1731273	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder (GAD) for the period from July 13, 2005 to February 20, 2007 and a rating in excess of 70 percent from February 20, 2007 to August 11, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 11, 2008.


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A claim for TDIU is considered part of the Veteran's July 13, 2005 increased rating claim for his GAD and was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board will consider whether the Veteran is entitled to a TDIU for the period prior to August 11, 2008.

The Board notes that the AOJ accepted a September 14, 2006 statement in support of claim from the Veteran in Lieu of a VA Form 9 for the matter of entitlement to an increased rating for GAD.  Further, the matter was not certified to the Board but an appeal has been perfected.  In addition, the RO has not indicated that it is undergoing any further development of the claim.  Thus, the Board has properly taken jurisdiction of the Veteran's claim.  See 38 C.F.R. § 19.35 (2016).

The increased rating claim for an acquired psychiatric condition was previously remanded by the Board in January 2017 for additional development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the matter of whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder was referred in the January 2015 and January 2017 Board remands and it appears no action has been taken.  The matter is again referred for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, throughout the entire timeframe on appeal, the Veteran's GAD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas but not total occupational and social impairment.  

2.  For the entire timeframe on appeal, the Veteran's service-connected disabilities are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire timeframe on appeal, the criteria for a rating of 70 percent, but no higher, for the Veteran's GAD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  For the entire timeframe on appeal, the requirements for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated July 2005 and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased rating

The Veteran seeks higher ratings for his GAD for the period prior to August 11, 2008.  He is currently evaluated as 50 percent disabled from July 13, 2005 to February 20, 2007 and 70 percent disabled from February 20, 2007 to August 11, 2008.  

By way of history, the Veteran was initially granted service connection for his GAD in a September 1972 RO rating decision.

The current appeal arises from the Veteran's claim for increase filed July 13, 2005 and a rating in excess of 30 percent was denied in a September 2005 RO rating decision.  During the course of the appeal, in a July 2006 RO rating decision, the Veteran's rating was increased to 50 percent, effective July 13, 2005 (the date of his increased rating claim).  In a July 2010 rating decision, the RO granted a 100 percent rating effective August 11, 2008.  In a February 2017 RO rating decision, the Veteran's rating was increased to 70 percent, effective February 20, 2007 based on the date of entitlement shown.  

Of note, the Veteran is separately service-connected for a benign essential tremor as secondary to his GAD, evaluated at 30 percent disabling (moderate) under Diagnostic Code 8103 for convulsive tics, effective June 16, 2006.  In the analysis below, the Board may only consider the impact of the Veteran's tremors/tics for symptoms not contemplated by the Veteran's 30 percent rating for his benign essential tremors in order to avoid pyramiding under 38 C.F.R. § 4.14.  

Although the Veteran is not service connected for PTSD and the matter has been referred to the AOJ for appropriate, all of the Veteran's psychiatric symptoms have been considered for the purposes of this rating decision as no medical professional has clearly differentiated psychiatric symptoms attributable solely to PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's GAD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9400 for generalized anxiety disorder.  

Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  

The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9400.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b)(2016).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  GAF scores are no longer used in evaluation of psychiatric disorder under DSM-5.  Id.  However, regardless of the criteria used, the examiner's discussion of symptoms associated with any assigned score is still useful in the evaluation of psychiatric disabilities.

Factual background

Although beyond the appeal period for consideration, it is of note that the Veteran was granted Social Security Administration (SSA) Disability benefits, effective February 1, 2009 for a primary diagnosis of anxiety related disorders (service-connected) and a secondary diagnosis of sleep-related breathing disorders (non service-connected).  The Veteran stopped working in February 2009.  The Veteran detailed that tremors in his hands stopped him from lifting or carrying things.  He had memory trouble and forgot to-dos, medications and appointments.  He felt depressed and isolated because he could not tolerate bustle or crowded areas and he cried at times.  His duties at work were changed because of his difficulty holding tools in his hands due to tremors.  He was moved from mechanic work to file and computer work.  He had used all his sick days during that year due to his emotional conditions.  In a month, he would be absent for one week due to panic attacks and depression.  His coworkers helped him move things or drive due to issues from sleep apnea.  His manual dexterity was negatively affected due to his service-connected conditions.  

VA treatment records during the period during the appeal period (July 2004 to August 2008) reflect diagnoses of anxiety disorder not otherwise specified, generalized anxiety disorder, panic disorder and ongoing psychiatric treatment.  The Veteran reported receiving ongoing private psychiatric treatment.  GAF scores of 60 (September 23, 2005), 48 (September 24, 2007), 50 (January 14, 2008), and 55 (May 7, 2008) were assigned which reflect moderate to severe symptomatology.  

The Veteran submitted multiple statements supporting his claim for an increase, including those dated in September 2005.  He reported symptoms of nervousness, panic attacks (almost daily and at least 4-5 per week), fear, isolation, rapid head movements, convulsive tics (resulting in rapid head movement), embarrassment and associated physical limitations such as problems lifting or using hand tools.  He was nervous driving.  He avoided crowds of people and social events.  Due to his mental condition and convulsive tics, he took many days of sick leave and also annual leave to avoid disciplinary action.  He averaged missing about 1 day per week.  Due to unscheduled absences, he was not able to perform some of his tasks.  He was constantly relying on the assistance of coworkers to do simple tasks, such as using a screwdriver.  He had difficulty completing tasks at work due to difficulty controlling hand movements making the manipulation of combination locks, hand tools, and small parts difficult.  He had argued with coworkers due to their insensitive name-calling.  

The Veteran submitted multiple buddy statements in support of his claim, to include those from two former supervisors and two coworkers, dated in August 2005.  The statements relay that the Veteran had frequent absences which delayed his projects, he struggled with manual tasks due to his tic condition, that he suffered with social interaction with co-workers and he was noticeably self-conscious due to his physical conditions (tics and shaking).  He was subject to teasing from co-workers due to his tics.  His supervisors felt that his earning potential, upward mobility and productivity were limited due to his conditions.  His supervisor from 2000 to 2003 indicated that the Veteran was assigned easier tasks than his job required because he was not fully capable to perform all of his duties.   His supervisor from April 1994 and May 1995 reported that he showed restraint in not submitting the Veteran for disciplinary action due to his absentee record but that he was sympathetic to the condition.  A coworker reported that he had to learn to perform some of the tasks that the Veteran normally did because he struggled with manual tasks such as holding a screwdriver steady.  

In a September 2005 letter from a private physician, the Veteran was noted to suffer from anxiety disorder-tics and tremor which left the Veteran in a constant depressive episode.

The Veteran underwent a private evaluation dated September 6, 2005.  The psychiatrist noted that he had treated the Veteran since March 2005.  The Veteran reported a worsening of his condition because he felt insecure driving due to anticipation of an accident.  The Veteran reported symptoms of worry, sleep-trouble, frustration with associated crying spells, being easily irritated with others, fear and isolation due to teasing at work.  He avoided public places due to feeling nervous because everybody looked at him.  He was teased at work and called Mr. No because of the movements of his head.  He needed assistance to do his job due to physical limitations.  For example, he had to ask for help holding a screwdriver to change parts on machines.  He complained of poor memory, an inability to sit still, and decreased concentration due to thinking about his problems.  

Upon mental evaluation, the Veteran appeared anxious.  He experienced difficult de-ambulation and movement and had involuntary movements of the head, face (eyes, mouth) and hands with sounds made as if he was clearing his throat.  The Veteran made eye contact was cooperative and polite.  He was well-dressed.  Thought process was coherent, relevant, non-spontaneous, and illogical at times, low volume, monotonous at times with difficult articulation.  Thought content did not include suicide, homicide or hallucination.  There was obsessive thinking, referential, poor self-esteem, irritable, anger, irrational fear, nihilistic ideas, ambivalence, anhedonia, feelings of worthlessness, and indecisiveness.  Affect was restricted.  Mood was anxious and depressed.  The Veteran was oriented to three spheres.  Short term memory was affected and recent and remote was preserved.  Judgment was compromised, social judgement was affected.  Insight was adequate.  The Veteran was diagnosed with anxiety disorder not otherwise specified with depressive symptoms, motor tics disorder, and obsessive compulsive traits.  A GAF score of 50 was assigned.  The Veteran's generalized anxiety disorder was accompanied by motor tics which were incapacitating and made him unable to perform duties.  

His social life was deteriorated as he ate alone and did not participate in any social activities.  His family activities were limited due to both physical and mental conditions.  He had poor self-esteem and the insecurities were worse.  The Veteran was treated with psychotherapy and on medications.  The examiner opined that the Veteran's social and work capabilities had deteriorated substantially.  

The Veteran was afforded a VA psychiatric examination in September 2005.  The examiner noted the claims file was not available for review but the VA treatment records were reviewed.  The Veteran was noted to have a long history of generalized anxiety disorder.  There was no history of psychiatric hospitalizations or suicide attempts.  The Veteran was treated by VA, received medication for his condition and in December 2004 treatment notes he was provided a GAF score of 65.  The Veteran reported also seeking treatment from a private psychiatrist who prescribed him medication.  The Veteran was employed, living with his wife alone in a house of their own and he had two children.  There were no marital or family problems reported.  The Veteran reported that in the prior year he felt symptoms of anxiety with hand tremors, tension, insomnia, with an inability to concentrate.  He also felt excessively anxious and worried about many things and had problems with anticipatory anxiety.  The Veteran does not report psychotic, cognitive or mood symptoms.  

Upon mental status examination, the Veteran appeared well-developed, well-nourished, appropriately dressed with adequate hygiene and a cooperative attitude.  He was spontaneous and alert.  He established eye contact with the examiner and was in contact with reality.  There was no evidence of psychomotor retardation or agitation.  There was evidence of fine tremors of the hands.  His thought process was coherent and logical.  There were no looseness of association and no evidence of disorganized speech.  There was no evidence of delusions or hallucinations.  He had no phobias, obsessions, panic attacks or suicidal ideas.  His mood was anxious.  His affect was broad and appropriate.  He was oriented in person, place, and time.  His recent, remote, and immediate event memory was intact.  His abstraction capacity was normal.  The Veteran's judgement was good and insight was fair.  
There is no impairment of thought process or communication.  

The 2005 examiner summarized that the signs and symptoms described above are moderately interfering with the Veteran's employment and social functioning.  There is no evidence of inappropriate behavior and the Veteran was able to maintain basic activities of daily living.  The Veteran was diagnosed with generalized anxiety disorder and assigned a GAF score of 60.

The Veteran submitted a private psychiatric evaluation from September 2006.  The Veteran experienced fear most of the time as if something bad was going to happen.  He reported symptoms of being tense, hypersensitive to noises, startle, nervousness, and irritability.  When experiencing anxiousness, his ticks and tremors worsened.  The Veteran had irritability and persistent obsessive thoughts about service.  With stress, he developed itching.  His relationship with his wife declined and he felt that his wife did not give him support with decisions and health problems.  At work, he continued to avoid social contact and made mistakes.  He experienced insomnia.  The Veteran was diagnosed with essential tremor in June 2006.  

Upon evaluation, the Veteran appeared anxious, had slow de-ambulation and involuntary movements of his head, eyes and mouth.  He was dressed appropriately, made eye contact and was cooperative and polite.  His thought flow was coherent, logical, and irrelevant at times, non-spontaneous but elaborated his conversation, circumstantial, low volume, monotonous and difficulty articulating.  Thought content included excessive worries and thinking, flashbacks of war content, irrational fears, irritability, poor self-esteem, olfactory hallucinations of burned flesh, nightmares and did not include suicide or homicide.  Affect was restricted.  Attention and concentration was diminished.  Mood was anxious and depressed.  The Veteran was oriented to three spheres.  Immediate memory was affected, recent had problems, and remote was preserved.  Social judgement was affected.  Insight was adequate.  It was noted that the Veteran was dealing with various conditions which summoned upon his emotional disease.  His motor disorder resulted in social and functional impairments which made him avoid social contact.  

The Veteran was diagnosed with axis I anxiety disorder not otherwise specified with depressive symptoms and depressive disorder and axis II obsessive compulsive traits.  A GAF of 45 was assigned.  He presented frustration upon dealing with the errors committed at work.  This triggered panic episodes, nervousness, hyperexcitability, torturing thoughts of tension and death as experienced during active duty.  Traumatic effects of exposure to war resulted in flashbacks, nightmares, hallucinations and reactivity to stressful situations.  The psychiatrist opined that the Veteran's social and work capabilities had deteriorated substantially.  A GAF of 45 was assigned. 

The Veteran was afforded a VA examination in July 2007.  A review of the claims file was noted.  The Veteran lived with his wife and her sister, a paraplegic.  The degree and quality of the Veteran's social relationships was fair.  The Veteran did not report any activities or leisure pursuits.  There was no history of suicide attempts of violence/assaultiveness.  The Veteran reported having essential tremors, physical limitations, continuous anxiety, panic attacks and increased impairment overall.  The Veteran received ongoing VA and non-VA treatment for his mental condition and was prescribed anti-depressants with no side effects reported.  The Veteran participated in psychotherapy and reported poor effectiveness.  He was not sleeping well or noticing any change with the use of medications.  There were no hospitalizations for a mental condition.  The Veteran did not provide specifics on the frequency, severity or duration of his psychiatric symptoms but reported having them since military service.  He complained of extreme anxiousness, restlessness, hand sweating, chest pressure, tachycardias and sudden bowel movements occurring at least three times per week.  He reported that his wife complained of him being difficult due to demands and complaints and that he was getting harsh with her.  He reported performing only some of his required duties at work due to his physical condition and limitations.  He was no longer able to drive his work vehicle due to panic reactions.  He got upset with peers who made fun of him and told him that he has Parkinson's due to his essential tremors and he insulted them back.  

Upon examination, the Veteran appeared clean, neatly groomed and appropriately dressed.  The Veteran was able to maintain personal hygiene.  He used a cane and had hand wringing, other described as tremor.  His speech was spontaneous and clear.  His attitude toward the examiner was attentive and overly dependent.  His mood was anxious.  His affect was constricted.  His attention was intact.  He was oriented in person, place, and time.  His thought process and content was unremarkable.  There was no looseness of association and no evidence of disorganized speech.  There were no hallucinations.  The Veteran understood the outcome of his behavior (judgement), understood that he has a problem (insight) and was noted to have average intelligence.  The Veteran had sleep impairment described as frequent awakening at night and he denied sleeping in the daytime.  The Veteran's behavior was appropriate.  He was able to interpret proverbs appropriately.  There was obsessive/ritualistic behavior diagnosed by his private physician.  The Veteran had panic attacks, reported at least three times per week.  Impulse control was fair with no episodes of violence.  The effect of impulse control on motivation and mood was that he remained anxious and restless.  There was no problem with activities of daily living.  The examiner detailed that the above symptoms reflect a moderate impairment in his social, marital, interpersonal and occupational functioning.   His remote, recent and immediate memory was normal.  The summary of effects on occupational and social functioning was that there were deficiencies in family relations, work through physical limitations, and mood as he remained anxious most of the time.  

In a September 24, 2007 VA treatment record, a VA physician found that the Veteran had been showing great deterioration of both his physical and psychiatric conditions.  The physician opined that the Veteran was not able to work or get involved in gainful activities.  The Veteran was planning to quit working at his job and he had a letter from his direct supervisor regarding his deteriorating duties at work.  He had a GAF of 48 and was to receive follow up treatment in three months.  

The Veteran was afforded a January 2008 VA psychiatric examination.  A notation of the claims filed was made.  The Veteran received treatment by VA psychiatrists since 1972 and private psychiatrist for two years.  The Veteran's treatment consisted of anti-depressant medication with no side effects and individual psychotherapy with poor effectiveness as the Veteran felt it was not working.  

Upon psychiatric examination, the Veteran appeared clean, used a cane and had involuntary facial movements.  His speech was spontaneous, affect was constricted, mood was anxious, attention was intact and he had a cooperative attitude towards the examiner.  The Veteran oriented to time, place, and person.  Thought process and content were unremarkable and there were no delusions.  The Veteran was able to interpret proverbs appropriately.  The Veteran understood the outcome of his behavior (judgement), understood that he has a problem (insight) and was noted to have average intelligence.  The Veteran did not have sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts or problems with activities of daily living.  The Veteran had good impulse control with no episodes of violence.  His remote, recent and immediate memory was normal.  The Veteran was employed full-time as an automobile mechanic for duration of over 20 years.  He reported some time lost due to self-reported anxiety and panic attacks, totally 12 weeks in a 12 month period.  Problems related to occupational functioning included a difficulty following instructions, memory loss and poor social interaction.  The Veteran was diagnosed with generalized anxiety disorder with panic attacks.  No other mental disorder was found.  A GAF score of 60 was assigned to reflect current functioning.  He indicated that at worst, he did not have any symptoms of the condition which were transient or mild and decreased work efficient and ability to perform occupational tasks only during periods of significant stress.  The examiner explained that the Veteran's symptoms were controlled by continuous medication.  



Analysis

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his GAD on his occupational and social impairment.  While there has been some variation in the severity of the Veteran's GAD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any reasonable doubt in the Veteran's favor to award an increased rating for GAD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 70 percent rating include, but are not limited to, occupational and social impairment with deficiencies in most areas, including work, family relations, and mood with symptoms such as anxiety, depression, anxiousness, fear, irritability, sleep-trouble, concentration and memory trouble, olfactory hallucinations, obsessional thinking, poor self-esteem, isolation, difficulty in adapting to stressful circumstances (including work or a work like setting) and disturbances of motivation and mood, but not total occupational and social impairment.  

In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, the Veteran's GAF scores have reflected moderate to severe symptomology.  The scores do not support a disability picture associated with 100 percent rating but instead are consistent with the disability picture associated with the 70 percent rating.  

The Board has considered lay statements regarding the Veteran's symptoms.  The Board finds the testimony regarding his behavior to be both competent and credible.  The Board finds his symptoms such as social isolation, anxiety, trouble sleeping, and irritability and occupational limitations such as absences are all are contemplated by the 70 percent rating criteria.  

While the Veteran has difficulties with social and occupational functioning, the record does not demonstrate total social and occupational impairment.  The Veteran is married, lives with his wife and was employed throughout the appeal period, a position he held for over 20 years.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication or persistent delusions.  There is no evidence of grossly inappropriate behavior.  There has been no indication the Veteran has had homicidal or suicidal thoughts or has been deemed a persistent danger of hurting self or others.  The Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene).   

Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more nearly approximate the types of symptoms contemplated by a 100 percent rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

The Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as this decision has evaluated the Veteran's acquired psychiatric condition to be 70 percent disabling throughout the timeframe on appeal (July 2005-August 2008) and the Veteran was granted a separate rating for benign essential tremor, evaluated as 30 percent disabling, effective June 16, 2006.   

The Board acknowledges the Veteran's employment situation as detailed above which includes frequent absences, difficulty with coworkers, difficulty completing tasks on time and easier tasks being assigned to the Veteran in light of his deficiencies due to his acquired psychiatric and tremor condition.  As detailed, at one point, the Veteran had problems doing activities requiring the use of hand tools so he was assigned computer and filing tasks.  However, as stated above, entitlement to a TDIU only arises where the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The evidence of record supports that the Veteran maintained employment throughout the appeal period and did not stop working until February 2009.  Although tasks and the role of his position were modified to accommodate his service-connected acquired psychiatric condition and associated tremors, the record does not indicate that his employment was marginal or that he was limited to employment in a protected environment or that his income was below the poverty threshold, as the record suggests that he was capable of sedentary employment.  

While the Veteran expressed credible concerns regarding his ability to maintain his job and medical evidence suggests difficulty in sustaining and maintaining gainful employment for this period on appeal, he continued to be substantially and gainfully employed until February 2009, as reflected by SSA records.  Therefore, the Board finds that the Veteran's service-connected disabilities were not of such severity as to effectively preclude all forms of substantially gainful employment for the period prior to August 11, 2008.  As such, the requirements for entitlement to a TDIU have not been met.


ORDER

For the period prior to February 20, 2007, entitlement to a 70 percent rating, but no higher, for GAD is granted.  

For the period prior to August 11, 2008, the criteria for a rating in excess of 70 percent were not met.

Throughout the entire appeal period, entitlement to TDIU is not warranted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


